          Case 3:19-cv-07190-WHO Document 34 Filed 05/11/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2

 3                                                         PATENT

 4   MAGNACROSS LLC,                                       Case No. 3:19-cv-07190-WHO

 5                         Plaintiff,                      ORDER TO DISMISS
                                                           ADVANTECH CORPORATION
 6   v.                                                    WITH PREJUDICE PURSUANT TO
                                                           RULE 41(A)(2) AND TO DISMISS
 7   ADVANTECH CORPORATION,                                COUNTERCLAIMS WITHOUT
                                                           PREJUDICE
 8                         Defendant.
                                                           Judge: Hon. William H. Orrick
 9

10          The Stipulation to Dismiss Advantech Corporation with Prejudice Pursuant to Rule 41(a)(2)

11   and to Dismiss Counterclaims Without Prejudice, which requests dismissal of all claims and
12   counterclaims asserted between Plaintiff Magnacross LLC and Defendant Advantech Corporation, is
13
     GRANTED.
14
            It is therefore ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit
15
     by Plaintiff Magnacross LLC are hereby DISMISSED WITH PREJUDICE, and all counterclaims
16

17   asserted by Defendant Advantech Corporation, are hereby DISMISSED WITHOUT PREJUDICE.

18          It is further ORDERED that all costs, expenses and attorneys’ fees are to be borne by the party

19   that incurred them.
20          IT IS SO ORDERED.
21

22          Dated: May 11, 2020                                  _____________________________
                                                                 Hon. William H. Orrick
23                                                               U.S District Judge

24

25

26
27

28


                                                       1
